Title: To Thomas Jefferson from Nathaniel Chapman, 13 January 1807
From: Chapman, Nathaniel
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia, January 13. 1807.
                        
                        The very polite manner in which I was received when I had the honor to visit you about two years ago assures
                            me, that, I may safely assume the liberty of enclosing you a Copy of the Prospectus of a work which I am preparing for the
                            Press. You will perceive that my design is to collect, and to preserve by embodying, those Splendid Specimens of the
                            Eloquence of the Bar & Parliament which are now detached and fugitive.
                        I need not say how gratifying it would be to me, or how advantageous to the work, to receive the patronage of
                            one who, perhaps, is more distinguished by his literary reputation, than by his political Eminence. 
                  With great respect, I
                            am &c
                        
                            N. Chapman
                            
                        
                    